Citation Nr: 0823292	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-25 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for gall bladder 
disease. 

3.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.

4.  Entitlement to service connection for residuals of a 
right shoulder injury.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served for twenty years on 
various periods of active duty, active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA), to include 
March 1992 to July 1992, March 1994 to March 1995, May 2000 
to November 2000 and May 2002 to September 2002. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran had a formal hearing before the RO in 
December 2005 and the transcript is of record.

During the pendency of this appeal, the veteran raised 
arguments indicating his service-connected psychiatric 
disabilities have worsened and that he is entitled to service 
connection for Crohn's disease.  These issues have never been 
adjudicated by the RO and, therefore are REFERRED to the RO 
for proper adjudication.

The issues of entitlement to service connection for right 
shoulder and low back disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The veteran does not currently have Lyme disease or 
residuals of such.

2.  The veteran was not on active duty, was not traveling to 
or from any duty, and was not approved for ACDUTRA in 
February 1999, the time he underwent a cholecystectomy 
(removal of his gall bladder). 

3.  The preponderance of the evidence indicates the veteran's 
symptomatic gallbladder disease, necessitating the 1999 
cholecystectomy, was either manifested during active duty or 
was aggravated beyond the natural progression of the disease 
due to his military service.

4.  The veteran has not lost the use of a creative organ as 
the result of service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's claimed Lyme disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304  (2008).

2.  The veteran's gall bladder disease is a result of 
service-connected GI conditions, which were aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2008).

3.  The criteria for SMC based on the loss of use of a 
creative organ have not been met.  38 U.S.C.A. § 1114(k) 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.350(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in September 2004.  That letter advised 
the veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim(s), and has in 
fact provided additional arguments at every stage.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The Board notes the veteran's representative indicates 
private treatment records referenced in a January 2005 VA 
examination related to the veteran's Lyme disease claim that 
were not obtained.  The Board finds the records would not 
substantiate the claim at issue here and, therefore, delaying 
the adjudication of the claims to obtain them would not best 
serve the veteran.  That is, during a January 2005 VA 
examination the veteran indicated he was treated with 
antibiotics in August 2000 by a civilian doctor after he had 
suspected tic bites in the military.  At the same time, 
however, the veteran acknowledges that the civilian doctor 
never diagnosed the veteran with Lyme's disease.  Further, 
the January 2005 examiner found no evidence that the veteran 
currently has Lyme's disease.  What is of consequence here is 
whether the veteran has a current diagnosis related to some 
aspect of the veteran's military history.  The records from 
the referenced civilian doctor, by the veteran's own 
admission, would not substantiate that aspect of the 
veteran's claim.  This is explained more thoroughly below.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The veteran was afforded medical examinations to obtain an 
opinion in regard to his gall bladder and Lyme's disease 
claims.  Since those are the only claimed conditions at least 
arguably shown in the service medical records, VA's duty to 
assist by obtaining a medical opinion extends only to this 
claim.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004) 
("Because some evidence of an in-service event, injury, or 
disease is required in order to substantiate a claim for 
service connection and because a post-service medical 
examination could not provide evidence of such past events, a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease.").  Further examination or 
opinion is not needed on the creative organ claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran's contentions are explained as to each claimed 
condition below.  In general, the Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

For the majority of his claims, the veteran is alleging that 
his current conditions are the result of in-service events or 
injuries incurred during his active Army and Air Force 
service and not during his inactive time periods.  To the 
extent he is alleging that his current conditions are a 
result of an injury or disease diagnosed and treated during 
times when he was not on active duty, the Board notes that 
only "veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131. 

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the veteran's period of active duty in the Army and Air 
Force) does not obviate the need to establish that the 
claimant is also a "veteran" for purposes of the period of 
ACDUTRA where the claim for benefits is premised on that 
period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

The claimant in this case is a "veteran" based on his active 
duty service from March 1992 to July 1992 (where he was on 
ACDUTRA), March 1994 to March 1995, May 2000 to November 2000 
and May 2002 to September 2002.  Therefore, he is entitled to 
"veteran" status and the full benefit of VA resources for any 
compensation claim based on that period of service.  However, 
to the extent any of his claims are not based on that period 
of service, but on his period of inactive service, the claims 
must fail.  In order for the appellant to achieve "veteran" 
status and be eligible for service connection for disability 
claimed during his inactive service, the record must 
establish that he was disabled during active duty for 
training due to a disease or injury incurred or aggravated in 
the line of duty or he was disabled from an injury incurred 
or aggravated during inactive duty training.  See Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

Lyme Disease

The veteran alleges he suffered from tic bites in August 2000 
during active duty and was treated with antibiotics for Lyme 
disease both in the military and by a civilian doctor.  He 
claims he still currently suffers from Lyme disease.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The veteran's service medical records confirm the veteran was 
treated for suspected tic bites, but the veteran was never 
diagnosed with Lyme disease.  Similarly, the veteran alleges 
he was privately treated with antibiotics during this time, 
but acknowledges his private physician never confirmed a 
diagnosis of Lyme disease.

After service, his medical records, private and at the VA, 
are completely silent as to any complaints, treatments or 
diagnoses for Lyme disease.  The veteran was afforded a VA 
examination in January 2005 where the examiner noted the 
veteran's history of tic bites, but found no evidence of 
Lyme's disease currently.  Specifically, current 
"serological test" for Lyme's disease was negative.

The Board considered the veteran's statement that he had in 
fact suffered from Lyme's disease in the military.  Whether 
he did, however, is not of consequence.  First and foremost, 
to establish service connection in the absence of a 
presumption, there must be medical evidence of a current 
diagnosis.  There is no such evidence here.  Indeed, there is 
medical evidence to the contrary and the veteran himself 
acknowledges he has never been affirmatively diagnosed with 
Lyme's disease.  Rather, he claims he suffered from flu-like 
symptoms subsequent to noticing a few tics on his body and 
was treated with antibiotics thereafter.  Since that time the 
veteran claims to have diffuse joint pain on and off, but the 
joint pain has never been attributed to Lyme's disease or any 
incident of service.  There simply is no medical evidence 
indicating the veteran currently has Lyme's disease.

In summary, the Board finds that service connection for 
Lyme's disease is not warranted.  No objective evidence 
exists confirming a current diagnosis of the condition nor 
attributed such a condition to any aspect of his active 
military service.  Direct service connection, in this case, 
requires objective evidence of a current disease or 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also, Hickson, supra.  The most probative evidence 
of record is against such a finding in this case.  In light 
of the foregoing, the Board finds that the preponderance of 
the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed Cir. 2001).



Gall Bladder Disease

Here, the veteran is currently service-connected for a 
variety of GI conditions, to include inflammatory bowel 
disease, gastroesophageal reflux disease (GERD), hiatal 
hernia and pancreatitis, rated together as 100 percent 
disabling.  The veteran alleges that these conditions, 
specifically pancreatitis, led to his gall bladder disease 
requiring the cholecystitis in February 1999.  Alternatively, 
he argues his gall bladder disease was directly manifested 
during his military service. 

As stated above, direct service connection is established 
where there is medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

In the alternative, service-connection may also be 
established for any disability which is proximately due to or 
the result of a service-connected disease or injury. See 38 
C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

That is, secondary service connection may be established by a 
showing that a service-connected condition caused the 
condition or aggravated the condition beyond the natural 
progression of the disease.  See 38 U.S.C. § 5103A(d) (2002); 
38 C.F.R. § 3.310(a)(2)(b) (stating that service connection 
on a secondary basis may be established by a showing that the 
current disability was either caused by or aggravated by a 
service-connected disability); Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000) (requiring the VA to investigate all 
possible in-service causes of a veteran's current disability, 
including those unknown to the veteran).  

The veteran's military and civilian medical records indicate 
the veteran suffered from a variety of GI conditions since 
the age of 15.  Complaints and treatment for abdominal pain, 
pancreatitis and gastritis (among others) are prevalent 
amongst the veteran's service medical records.  It is clear 
the veteran suffered from these conditions prior to, during 
and in between his periods of active duty.  

The Board finds noteworthy that an individual can be service-
connected for an injury incurred during inactive service, but 
not for a disease.  See VAOPGCPREC 86-90 (July 18, 1990); 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  The 
claimed gall bladder removal is a result of a disease, not an 
injury.  In other words, the fact that the appellant was 
enlisted in the Army at the time of his surgery does not 
automatically mean his claim is granted.

The veteran alleges the claim should be granted because his 
gall bladder disease manifested itself during his military 
service or, in the alternative, is secondary to his other 
service-connected GI conditions.  

The RO denied the veteran's claim because the actual removal 
of the gall bladder took place in February 1999, a time when 
the veteran was not on active duty.  The relevant inquiry, 
however, is not when did the surgery occur, but whether the 
veteran's symptomatic gall bladder disease, necessitating the 
cholecystectomy, was incurred in or aggravated by any aspect 
of his military service, to include secondary to any service-
connected condition.  The Board finds it was. 

Surgical records from February 1999 indicate a 
cholecystectomy was necessary due to symptomatic gall bladder 
disease noting a significant history of years of epigastric 
abdominal pain and pancreatitis.  A January 2002 surgical 
consultation indicates the veteran's cholecystitis caused his 
pancreatitis, a condition for which he is currently service-
connected.  The medical evidence as a whole, again, indicates 
the veteran has a long-standing GI condition resulting in 
numerous diagnoses, to include: GERD, pancreatitis, gastritis 
and hiatal hernia.

The veteran was afforded a VA examination in October 2004 to 
ascertain what, if any, of the veteran's multiple GI 
conditions could be attributed to his military service.  The 
examiner opined as follows:

It is my opinion that veteran has been having 
symptoms related to GERD and gastritis since his 
15 and 16th year which are aggravated by military 
service.  I am unable to give baseline 
manifestations and amount aggravation.  Other 
conditions like irritable bowel syndrome, 
pancreatitis, gallbladder disease and hemorrhoids 
are most likely manifested during his military 
service.

The examiner's opinion is highly relevant, but the Board 
notes the conclusions are not fully supported by the medical 
chronology in the veteran's file.  That is, the record makes 
clear that the veteran's numerous GI conditions were long-
standing problems starting prior to his military service.  It 
is unclear which specific conditions were pre-existing the 
military and which manifested during or thereafter.  
Ultimately, however, the chronology is irrelevant because 
currently the veteran is service-connected for all these 
conditions, to include pancreatitis.  The medical evidence 
attributes the veteran's cholecystectomy, at least in part, 
to pancreatitis.  The October 2004 examiner, moreover, 
indicates the veteran's gallbladder disease most likely 
manifested during the veteran's military service.  Because of 
the interval nature of the veteran's active military service, 
the RO did not accept the October 2004 examiner's opinion as 
consistent with the record.  The veteran, however, is at the 
very least entitled to the benefit of the doubt.

The Board finds the veteran's removal of the gall bladder is 
due to gall bladder disease that directly manifested during 
the veteran's military service, or, at the very least, is 
secondary to already service-connected conditions, to include 
pancreatitis.  In short, the Board concludes the 
preponderance of the evidence is in favor of the veteran's 
claim and, therefore, service connection for gall bladder 
disease is warranted.



Special Monthly Compensation (loss of use of a creative 
organ)

SMC is a special statutory award, in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

Pertinent to the veteran's claim here, SMC is payable at a 
specified rate if the veteran, as the result of service- 
connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs.  38 U.S.C.A. § 
1114(k) (West 2002 and Supp. 2008), 38 C.F.R. § 3.350(a).

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  38 C.F.R. § 3.350(a)(1)(i).

In this case, the veteran alleges impotence as a result of 
the February 1999 cholecystectomy (gall bladder removal), 
which the Board service-connected in this decision.  Even so, 
the Board finds no medical evidence of loss of use of a 
creative organ attributed to any service-connected condition, 
to include the cholecystectomy. 

Service connection is currently in effect for a variety of GI 
conditions, to include removal of a gall bladder, 
inflammatory bowel disease, GERD, hiatal hernia and 
pancreatitis.  The veteran is also service-connected for 
psychiatric disabilities, to include major depressive 
disorder, and hemorrhoids. 

The veteran's medical records are silent as to any treatment 
or diagnoses of impotence.  The only mention of sexual 
dysfunction in the record is a February 2004 clinical 
notation of "significant problems with his interpersonal 
relationship with his wife..." during a consultation with a 
private D.O. seen for joint-related problems, and not for 
impotence directly.  At that time, the D.O. recommended the 
veteran contact behavioral medicine.  It does not appear from 
the record the veteran ever sought any formal treatment for 
his complaints.  Psychiatric records also mention vague 
references to marital problems, but are negative for 
complaints, treatment or a diagnosis of loss of use of a 
creative organ.  Aside from vague references to marital 
discord, there simply is no medical evidence indicating the 
veteran has impotence.  Certainly, no medical professional 
has ever indicated a causal connection between the alleged 
impotence and any of the veteran's service-connected 
conditions, to include the cholecystectomy.

In short, there is no competent medical opinion of record 
that affirmatively shows loss of use of a creative organ or 
relates such to any service-connected disability.  In 
essence, the evidence of a nexus between the claimed loss of 
use of a creative organ and a service-connected disability is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged diagnosis and nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


ORDER

Entitlement to service connection for Lyme disease is denied.

Entitlement to service connection for gall bladder disease is 
granted subject to the laws and regulations governing 
monetary awards. 

Entitlement to SMC for loss of use of a creative organ is 
denied.


REMAND

The veteran alleges he currently has right shoulder and low 
back disabilities due to an in-service motor vehicle accident 
in June 2003.  Military records confirm that the veteran 
suffered a right shoulder injury during INACDUTRA in a 
vehicle rollover accident.  At the time, MRIs revealed 
minimal tendonitis and cervico-trapexial fibromalgia.  The 
veteran also complained of back pain following the accident 
and was treated with 7 sessions of physical therapy for his 
shoulder, neck and low back. 

The veteran was afforded a VA examination in October 2004 
where the examiner found a normal cervical spine, right 
shoulder and lumbar spine.  Although the history of the 
injury was noted, no residuals were found.  The RO denied the 
veteran's claims for service connection for right shoulder 
and low back disabilities based on the examiner's finding of 
no current diagnoses.  

In response, the veteran submitted private medical records 
indicative of continuing complaints and treatment for low 
back pain and "manifestations" of arthritis of the joints, 
to include his shoulder and his low back.  Specifically, 
private treatment records from 2002 from a private D.O. 
indicate treatment and complaints for low back pain without 
radiculopathy, although no diagnosis was rendered.  In August 
2005, Dr. Mosley-Williams, submitted a statement indicating 
as follows:

I evaluated [the veteran] for joint pain.  He has 
inflammatory bowel disease with extra-intestinal 
manifestations of arthritis that include pain, 
swelling and stiffness of his ankles, bilateral 
foot joints and of knees intermittently.  On exam 
today, he had limited and painful mobility of 
shoulders, LS spine and hips. . . His joints are 
minimally tender and warm.  This suggests the 
presence of longstanding chronic inflammation.

Dr. Mosley-Williams' statement does not conclusively indicate 
diagnoses of chronic conditions of the shoulder and lumbar 
spine, but it does raise the possibility that there is 
current pathology of these joints.  It also raises the 
possibility that there is a connection between the veteran's 
right shoulder and low back conditions with his service-
connected GI disabilities.  These things were not considered 
by the October 2004 VA examiner (or the RO) and, therefore, a 
new VA examination is indicated.  

The RO should also make efforts to obtain the veteran's full 
treatment records from Dr. Mosley-Williams as they clearly 
are relevant to the claims at issue here.

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from any private 
facility treating his low back and/or 
shoulder disabilities, to include Dr. 
Mosley-Williams.  These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

2.  After obtaining the above records, to 
the extent available, schedule the veteran 
for a musculoskeletal examination for the 
claimed conditions of right shoulder and 
low back disabilities 

After reviewing the file, the examiner 
should render an opinion as to the 
following:
*	Whether the veteran currently has a 
diagnosable right shoulder or low 
back condition(s);
*	Whether it is at least as likely as 
not that any found diagnosis is 
related to the June 2003 motor 
vehicle accident or any other direct 
incident of the military; and
*	Whether it is at least as likely as 
not that any found diagnosis was 
caused or aggravated by any of the 
veteran's GI conditions, 
specifically commenting on Dr. 
Mosley-Williams' August 2005 
statement. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation 
specifically resolving any conflicting 
medical evidence in the record, to include 
the October 2004 VA examination and Dr. 
Mosley-Williams' August 2005 statement. 

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3. After the above is complete, 
readjudicate the veteran's claims, also 
considering whether the veteran is 
entitled to service connection for right 
shoulder and low back disabilities 
secondary to his service-connected GI 
conditions. If the claims remain denied, 
issue a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious 
treatment.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


